UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7119



TYRONE LORENZO ROBINSON,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:07-cv-01329-SB)


Submitted:   November 15, 2007       Decided:    November 26, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lorenzo Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tyrone Lorenzo Robinson appeals the district court’s

order accepting the result recommended by the magistrate judge and

dismissing Robinson’s petition for a writ of mandamus.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Robinson v.

South Carolina, No. 2:07-cv-01329-SB (D.S.C. June 27, 2007).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -